Talbot, J.,
dissenting:
I am unable to concur in all the conclusions reached by my learned associates. As it has been held by the Supreme.Courts of Kansas, Montana, and of the United States that the legislature may constitutionally provide for surveys without the institution of suit, and as all of the members of this court concede that this is a correct construction of the law, and no court has decided to the contrary, the only question for determination is whether the legislature has authorized the ordering of surveys before an action is commenced.
A careful examination of the statute makes it clear that the legislature has empowered the district courts and judges to order the making of surveys without suit, and has designated the persons upon whose application they may be ordered. The statute neither directly nor by implication provides that application for the survey may be made only by a party who has previously commenced an action, or that any suit must be pending before the applicant will be entitled to an order for the survey. Consequently the decision of the majority of the court legislates into the act a condition not placed there by the legislature. This is quite apparent from the first few lines of section 3 of the statute, which provide that: "Any person or persons named in the first two sections of this act, shall have the right to apply for and obtain from any district court, or the judge thereof, within this territory, an order of survey in the following manner: An application shall be made by filing an affidavit of the person making the application, which affidavit shall state, as near as can be described, the location of the mine or mines of the parties complained of, and as far as known, the names of such parties; also, the location of the mine or mines of the parties making such *81application, and that he has reason to believe, and does believe that the said parties complained of, their agent, or employees, are or have been trespassing upon the mine or mines of the party complaining, or are working their mine in such a manner as to damage or endanger the property of the affiant. ” And from the first few lines of section 1, which designate that: "Any person or persons, company or corporation, being the owner or owners of, or in possession under any lease or contract for the working of any mine or mines within the State of Nevada, shall have the right to institute and maintain an action, as provided by law, for the recovery of any damages that may accrue by reason of the manner in which any mine or mines have been or are being worked.” (Comp. Laws, 250, 252.)
These provisions plainly allow any person, company, or corporation, being the owner of, or in possession under a lease or contract for the working of any mine "to apply for and obtain from any district court, or the judge thereof, an order of survey, by filing the affidavit of the person making the application,” stating the things required by the statute to be in this affidavit, none of which require, or make any reference to, a pending or other suit. The statute then directs positively that: " Upon the filing of the affidavit as aforesaid, the court or judge shall cause a notice to be given to the party complained of, or the agent thereof, which notice shall state the time, place, and before whom the application will be heard, and shall cite the party to appear in not less than five or more than ten days from the date thereof, to show cause why an order of survey should not be granted; and upon good cause shown, the court or judge shall grant such order, directed to some competent surveyor or surveyors, or to some competent mechanics, or miners, or both, as the case may be, who shall proceed to make the necessary examination as directed by the court, and report the result and conclusions to the court, which report shall be filed with- the clerk of said court. ”
The language quoted is all that is provided by the stat*82ute, or that is required, for the obtaining of the order for survey, and the interpolation of the requirement by the opinion of the majority of the court of the institution of a suit before the application or order for the survey may be made is a condition not specified or required by the language of the act, and is purely judicial legislation. If this court in this proceeding may go beyond its constitutional power of construing the laws and enter the domain of legislation, it may add other requirements to this and other statutes after persons aggrieved have brought actions or proceedings in compliance with the language of the statute upon which they rely, and they may be defeated and mulcted in costs because the court after hearing may exact some condition which has not been provided by the legislature, and of which they were not aware, and there will' be little stability, certainty, or safety in our laws. If a future legislature should desire to allow surveys to be ordered without suit, notwithstanding the decision in this case, what language could it use in an amendment or a new act more broadly indicative of this intention than' the language now in section 3 relating to the application or order for the survey, unless by negatively stating that suit need not be brought — something that no rule of construction requires?
Effort is made to justify the decision by a technical construction of the next succeeding sentence in section 3, which relates only to costs of the order and survey after they have been made, and which provides no requirement and makes no reference in regard to the application or order for the survey, and which sentence reads: "The cost of the order and survey shall be paid by the persons making the application, unless such parties shall subsequently maintain an action and recover damages, as provided for in the first two sections of this act, by reason of a trespass or damage done or threatened prior to such survey or examination having been made, and in that case, such costs shall be taxed against the defendant as other costs in the suit. ” True, a word used in different sections of the statute will ordinarily be *83construed as having the same meaning in the different places in which it is used, unless it is manifest that the legislature intended it in a different sense.
If the word "maintain,” as used in the sentence just quoted, be considered as referring to a suit previously brought, as held in the opinion, this construction, as given by a majority of the court, would refer only to the costs of the order and survey, and not to the application for the making of the order, and would only be equivalent to making this sentence of the statute read as it does now, with the addition after the word " action ” of the words "commenced before the application for the survey was made. ” Hence the decision is based upon a section which relates only to costs, and to a question which is not before this court, and was not before the district court; for, no survey having been made, no question relating to the costs of the application and survey has been presented by the petition or pleadings. If the word "maintain” were among any of the provisions relating to the application or order for the survey, or if it be considered where it stands in the sentence relating only to cost's, the language of section 3 in several particulars indicates to my mind that the legislature did not intend to require the institution of a suit before the application or order for the survey.
If the legislature had intended to require the commencement of a suit, it may be assumed that they would have so stated, and that the law-making body did not intend a condition which it did not impose. As there was a practice act already in force which provided for surveys in pending suits, it would have been useless for the legislature to enact that the applications and orders for the survey could be made only after suit. It would also seem that by providing that "the costs of the order and survey shall be paid by the person making the application, unless such parties shall subsequently maintain an action and recover damages,” the legislature used the word "maintain” in its broad sense of "bringing and maintaining” an action, for otherwise the provision in *84relation to costs, including the word " maintain, ” would have been omitted from the section as useless; because, if the survey could be obtained only in a pending suit, the costs of the survey would be a part of the costs of the suit recoverable as other costs.
’ It is a well-established rule of construction that a statute will be so construed as to give effect to its language, if possible. The omission from all that part of the act relating to the application and order for the survey of any language relating to a suit or to the parties to an action, and, on the contrary, the use of words not requiring the application for the survey to be made by a party to a suit or in an action pending, but allowing it to be made by any person who is the owner of, or in possession under a lease for the working of, adjoining ground, indicate that it was not the intention of the legislature to restrict the application for the survey to a party to an action previously commenced. The policy of the statute in this regard is a matter for legislative judgment; but, where the meaning of the statute is doubtful, the court will ordinarily so construe the statute as to give it an effect which carries the best policy, for in doubtful cases that' is presumed to be the one which the legislature intended.
The best policy would allow the survey to be ordered in advance of suit, so that the applicant for the survey would be able to ascertain the true conditions and facts, so that he may properly allege them in his complaint or not commence any action and avoid litigation if he is not justified as he may believe at the time he applies for the survey. Where there are grounds for a suit, there is no good reason why the law should confine a knowledge of the conditions to one of the parties, who is liable to the other, nor why the superintendent or manager of a mine should prevent an adjoining owner, whose ore he may have extracted hundreds of feet below the surface, and the stockholders in general, from ascertaining the facts. Light and truth are better than darkness and concealment. The statute wisely provides that "the parties *85making the survey shall be liable for any unnecessary injury done to the property in the making of the survey.”
The word "maintain” is often used in our statutes in relation to corporations, administrators and others with a meaning that includes the commencement of or right to institute an action. In 5 Words and Phrases Judicially Defined, p. 4278, in reference to the meaning of the word "maintain,” there are cited, under the subdivision "As commence an action,” seven cases holding that the word "maintain,” when used in statutes relating to actions, is synonymous with or means "commence,” "institute” or "begin.” In one of these it is said: "Men, both in and out of the profession of law, often speak of maintaining an action, having reference to one yet to be instituted. ” (Boutiller v. The Milwaukee, 8 Minn. 97, 101; Byers v. Bourret, 64 Cal. 73, 28 Pac. 61; Smith v. Lyon, 44 Conn. 175, 179; Burbank v. Inhabitants of Auburn, 31 Me. 590, 591; Gumper v. Waterbury Traction Co., 68 Conn. 424, 36 Atl. 806; Kinsey & Co. v. Ohio Southern R. Co., 3 O. C. D. 249, 250; New Carlisle Bank v. Brown, 5 O. C. D. 94, 95.) Under the next heading, "As continue an action,” the same work states that "maintain,” as used in a pleading, means to support what has already been brought into existence, and cites the two cases relied upon by the petitioner and the majority of the court (California Sav. & Loan Soc. v. Harris, 111 Cal. 133, 43 Pac. 525; Carson-Rand Co. v. Stern, 129 Mo. 381, 31 S. W. 772, 32 L. R. A. 420), and another case (Moon v. Durden, 2 Exch. 30), stating that "maintain” in pleading has a distinct technical signification.
It may be observed that the prevailing opinion rests upon these two cases defining the word "maintain,” when used in a pleading, as meaning "to uphold or sustain an action already commenced,” and upon the use of that word in section 3 of our statute, where it only relates to a question of costs, which is not before the court. Although "to maintain” is frequently and properly used in the sense of sustaining or upholding what has already been begun, these cases are distinguishable from, and *86are not in conflict with, the seven holding that the word "maintain,” when used in a statute relating to actions, means or includes the meaning "commence,” "institute,” or "begin” an action. As used with "institute” in section 1, the word may be considered either in a restricted or in its broader sense as partly duplicating and partly extending the meaning covered by the word " institute. ”
The language of the statute in Montana allowing the survey before suit and the Colorado act which was held not to so allow the survey are so dissimilar to ours that the decisions in those states do not lend aid to the construction of our enactment.
The Colorado section relating to surveys closes with the provision that "the costs of the proceeding shall abide the result of the suit.” Nor do the cases of Carson-Rand Co. v. Stern and California Sav. & Loan Soc. v. Harris apply to questions similar to the one here involved. In them it was held that compliance with the law by a foreign corporation after instituting an action and before the filing of the plea in abatement of the suit on the ground that it had not complied with the statute will remove the right to defend on the ground of noncompliance under a statute providing that no action shall be maintained or defended in any court by a foreign corporation until it files articles of incorporation. These cases, and many others, including Ward v. Mapes, 147 Cal. 747, 82 Pac. 426, are reviewed in National Fertilizer Company v. Fall River Five Cents Savings Bank, 196 Mass. 458, 82 N. E. 671, 14 L. R. A. (N. S.) 561, 565, and are there said to be in accordance with the weight of authority.
The district judge was duly empowered by the statute to order the survey without any suit having been commenced, and his action in this regard ought to be sustained.